DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16/939, 071 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1-20 of the instant application are also included in claims 1-30 of copending Application No. 16/939, 071 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-147 of copending Application No. 16/880, 973 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “an external sensor disposed to receive an external reality view” and “a lens operating…to present the augmented reality view to the patient” renders claims 1-20 of the instant application as broadened and obvious variants of claims 1-147 of copending Application No. 16/880, 973 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,962,789. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1-20 of the instant application are also included in claims 1-30 of U.S. Patent No. 10,962,789.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connor (US 2019/0004325).
Regarding claim 1, Connor discloses, digital eyewear (Figs. 1, 8-18, 31-33, 35-42, 57-58), including
an interface (Para. 0901 and see 27001, 27002, 58001, 58002) between an ambient environment and a patient sensory organ (Para. 0623 and 0901); 
wherein, responsive to biometric monitoring measurements (Para. 0623, 0708-0709, 0854-0855 and 0901), the digital eyewear performs procedures for migraine, photophobia, or neuro-ophthalmic disorder (Para. 0623, 0708-0709, 0854-0855 and 0901); the procedures including one or more of: monitoring, diagnosing, detection, prediction, prevention, measurement, treatment, amelioration, or training self-care (Para. 0623, 0708-0709, 0854-0855 and 0901);
wherein the biometric monitoring measurements include, with respect to a particular individual patient or a selected collection of patients, information about onset or progress of migraine, photophobia, or neuro-ophthalmic disorder; information about a history of migraine, photophobia, or neuro-ophthalmic disorder; information from patient sensors or ambient sensors (Para. 0623, 0708-0709, 0854-0855 and 0901);
the digital eyewear being disposed, in response thereto, to present one or more augmented reality views, to present one or more sensory inputs, to alter one or more aspects of an ambient environment, or to reward patient self-care with respect to one or more of migraines, photophobia, or neuro-ophthalmic disorder (Para. 0623, 0708-0709, 0854-0855 and 0901).
claim 2, Connor discloses, including a communication element (57001, 58001) disposed to couple information with respect to one or more of: a current or near-term likelihood or severity of events associated with migraine, photophobia, or neuro-ophthalmic disorder; onset or progress of events associated with migraine, photophobia, or neuro-ophthalmic disorder (Para. 0623); to one or more of: medical personnel or emergency personnel, a second digital eyewear, or the patient associated with possible migraine, photophobia, or neuro-ophthalmic disorder (Para. 0622 and 0837).
Regarding claim 3, Connor discloses, wherein communicating with the patient includes one or more of: warning of one or more of: a current or near-term likelihood or severity of events associated with migraine, photophobia, or neuro-ophthalmic disorder; onset or progress of events associated with migraine, photophobia, or neuro-ophthalmic disorder (Para. 0623, 0708-0709, 0854-0855, 0886 and 0901); suggesting or rewarding self-care with respect to one or more of: a current or near-term likelihood or severity of events associated with migraine, photophobia, or neuro-ophthalmic disorder; onset or progress of events associated with migraine, photophobia, or neuro-ophthalmic disorder (Para. 0623, 0708-0709, 0854-0855, 0886 and 0901); suggesting or rewarding disengaging from activity that would be dangerous when associated with events associated with migraine, photophobia, or neuro-ophthalmic disorder (Para. 0623, 0708-0709, 0854-0855, 0886 and 0901).
Regarding claim 4, Connor discloses, wherein the suggested or rewarded self-care includes one or more of: disengaging from driving or operating heavy machinery; disengaging from an emotional situation; relaxing, engaging in meditation, or taking a nap; or contacting a support person; disengaging from viewing a first selected audio/visual image, or engaging in viewing a second selected audio/visual image; engaging in viewing a selected augmented reality 
Regarding claims 5-6, Connor discloses, including a computing element (57001, 58001) disposed to determine, in response to the monitoring measurements, with respect to one or more of: a selected particular patient, a selected collection of patients, a current or near-term likelihood of occurrence or severity of effects with respect to migraine, photophobia, or neuro-ophthalmic disorder (Para. 0708-0709, 0854-0855 and 0886), and including a computing element (57001, 58001) disposed to determine, in response to the monitoring measurements, with respect to one or more of: a selected particular patient, a selected collection of patients, one or more correlations between inputs associated with monitoring, diagnosing, detection, prediction, prevention, measurement, treatment, amelioration, or training self-care; with respect to effects associated with migraine, photophobia, or neuro-ophthalmic disorder (Para. 0708-0709, 0854-0855 and 0886).
Regarding claims 7-8, Connor discloses, wherein one or more of: the information about progress of migraine, photophobia, or neuro-ophthalmic disorder; the information about a history of migraine, photophobia, or neuro-ophthalmic disorder (Para. 0708-0709, 0854-0855 and 0886); is with respect to one or more of: a selected particular patient, a selected collection of patients (Para. 0708-0709, 0854-0855 and 0886), and wherein operating the interface is performed in response to one or more of: a second digital eyewear, a remote database (Para. 0622 and 0837).
Regarding claims 9-10, Connor discloses, wherein the remote database (Para. 0807) includes information with respect to one or more of: medical information with respect to migraine, photophobia, or neuro-ophthalmic disorder; medical information with respect to particular patients (Para. 0708-0709, 0854-0855 and 0886), and wherein presenting one or more 
Regarding claims 11-12, Connor discloses, wherein presenting one or more augmented reality views, presenting one or more sensory inputs, altering one or more aspects of an ambient environment, or rewarding patient self-care is performed in real time with respect to one or more of: an external sensory input, a patient migraine effect, a patient photophobia effect, or a patient neuro-ophthalmic disorder (Para. 0708-0709, 0854-0855 and 0886), and wherein presenting one or more augmented reality views, presenting one or more sensory inputs, altering one or more aspects of an ambient environment, or rewarding patient self-care is utilized to adjust a sensory input to a patient (Para. 0708-0709, 0854-0855 and 0886); wherein the adjusted sensory input is less likely than the unadjusted sensory input to induce or maintain a patient migraine effect, a patient photophobia effect, or a patient neuro-ophthalmic disorder (Para. 0708-0709, 0854-0855 and 0886).
Regarding claim 13, Connor discloses, wherein presenting one or more augmented reality views, presenting one or more sensory inputs, altering one or more aspects of an ambient environment, or rewarding patient self-care (Para. 0708-0711 and 0718) is utilized with respect to one or more of: an ambient environment effect, an ameliorative treatment, a desired audio or visual frequency, an external device display, an informational message, a light or sound intensity, a light or sound intensity within a selected range of frequencies, a measure of perceptual noise, a surface having glare or a measure of glare, or an ultraviolet source or a measure of incoming ultraviolet light (Para. 0708-0711 and 0718).
claims 14-15, Connor discloses, wherein presenting one or more augmented reality views includes one or more of: reducing a light or sound intensity of the augmented reality views; increasing a light or sound intensity of the augmented reality views in a desired frequency range; or reducing complexity of, reducing activity in, reducing transitions or flashing in, reducing a measure of glare in, or increasing calming elements in, the augmented reality views; with respect to one or more of: the entire augmented reality views, a selected frequency range of the augmented reality views, a selected portion of the augmented reality views (Para. 0708-0711 and 0718), and wherein the interface includes one or more of: an audio filter, an audio or visual input element, or a lens or a visual filter (Para. 0708-0718).
Regarding claims 16-17, Connor discloses, wherein the audio filter or the visual filter affects one or more of: an audio or visual intensity in a selected frequency range, a total audio or visual intensity, an entire audio or visual input to a patient, a selected portion of the audio or visual input to the patient (Para. 0708-0718), and wherein the interface includes a first part (57001, 58001) disposed to receive input from an external environment; a second part (57001, 27002, 57006, 57007, 58001, 58002, 58006, 58007) disposed to present input to a patient.
Regarding claims 18-19, Connor discloses, wherein the interface includes one or more of: a contact lens, a wearable or implantable lens, a retinal image display, an optic nerve stimulator, an earphone (Para. 0121), and wherein the interface is disposed to be mounted on a wearable element (Para. 0121 and Figs. 57-58).
Regarding claim 20, Connor discloses, digital eyewear (Figs. 1, 8-18, 31-33, 35-42 and 57-58), including 
one or more biometric sensors, patient sensors, or ambient sensors (57001, 57002, 58001, 58002);

wherein operation of the presentation element includes one or more of: monitoring, diagnosing, detection, prediction, prevention, measurement, treatment, amelioration, or training self-care (Para. 0708-0709, 0854-0855 and 0901);
the digital eyewear being disposed, in response to the one or more biometric sensors, patient sensors, or ambient sensors; with respect to the particular individual patient or a selected collection of patients; to conduct, with respect to migraine, photophobia, or neuro-ophthalmic disorder (Para. 0708-0709, 0854-0855 and 0901); one or more of:
operating the presentation element (Para. 0708-0709, 0854-0855 and 0901); or
maintaining information, with respect to a particular individual patient or a selected collection of patients, about one or more of: current or near-term likelihood of occurrence or severity of migraine, photophobia, or neuro-ophthalmic disorder; onset or progress of events associated with migraine, photophobia, or neuro-ophthalmic disorder; or history of or occurrence or severity of migraine, photophobia, or neuro-ophthalmic disorder (Para. 0708-0709, 0854-0855 and 0901);
wherein the digital eyewear, in response to the one or more biometric sensors, patient sensors, or ambient sensors, is disposed to determine one or more correlations with respect to migraine, photophobia, or neuro-ophthalmic disorder; or between inputs associated therewith (Para. 0708-0709, 0854-0855 and 0901).

Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Connor does not act in response to anything other than brainwave signals; it does not act due to sensors that operate in response to squinting, or any other eye activity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Connor does not disclose any “control element disposed to determine a likelihood of triggering a patient ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Connor does not show any migraine or photophobia determination mechanism in response to an external reality view and patient sensors, nor a way to augment a view to reduce the likelihood of triggering a migraine in response to anything other than the wearer’s brainwave…there is no indication that those “brainwave signals” are in any way coupled to any “control element disposed to determine a likelihood of triggering a patient migraine or a patient photophobia effect, in response to the external reality view and the patient sensors”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/22/2021